210 Ga. 447 (1954)
80 S.E.2d 780
FULTON COUNTY et al.
v.
SPRATLIN.
18491.
Supreme Court of Georgia.
Argued February 9, 1954.
Decided March 9, 1954.
Harold Sheats, E. A. Wright, Standish Thompson, for plaintiffs in error.
John L. Westmoreland, John L. Westmoreland, Jr., J. Ralph McClelland, Jr., contra.
*449 HAWKINS, Justice.
1. "Until final judgment upon a pending action, the repeal of a statute which gives the cause of action upon which the suit is predicated destroys the right, and the action ipso facto abates. As long as the defendant has a right of exception to any judgment which may have been rendered in such an action, such judgment is not final, and the repeal of the statute deprives the courts of any further jurisdiction of the case." Western Union Telegraph Co. v. Lumpkin, 99 Ga. 647 (26 S.E. 74).
2. As was said in City of Valdosta v. Singleton, 197 Ga. 194, 208 (28 S.E.2d 759), "a reviewing court should apply the law as it exists at the time of its judgment rather than the law prevailing at the rendition of the judgment under review, and may therefore reverse a judgment that was correct at the time it was rendered and affirm a judgment that was erroneous at the time, where the law has been changed in the meantime and where such application of the new law will impair no vested right under the prior law." See also Texas Co. v. Brown, 258 U.S. 466 (2), 474 (42 Sup. Ct. 375, 66 L. ed. 721).
3. "The fact that one obtains a status under the provisions of one law does not amount to a contract or create a vested right that prevents a subsequent legislature from repealing the old law and passing a new one." Franklin v. Harper, 205 Ga. 779, 792 (55 S.E.2d 221).
4. Applying the foregoing principles of law to this case  in which the plaintiff predicated his action on that portion of section 5A of the Civil Service Act of 1949 (Ga. L. 1949, p. 1784), reading as follows: "except that a member of the classified service serving a term of office to which such person was theretofore appointed extending beyond the time when retirement becomes mandatory hereunder shall be permitted to serve the balance of such term before being retired but no longer," which provision was repealed by an act of the legislature approved December 21, 1953 (Ga. L. 1953, Nov.-Dec. Sess., p. 2716)  the judgment of the trial court rendered in favor of the plaintiff must be reversed, irrespective of whether the judge erred at the time of its rendition, because it has subsequently become erroneous by operation of this repealing statute. Bowers v. Keller, 185 Ga. 435, 438 (195 S.E. 447).
Judgment reversed. All the Justice concur.